 


109 HRES 994 EH: Expressing the sense of the House of Representatives on the fifth anniversary of the terrorist attacks launched against the United States on September 11, 2001.
U.S. House of Representatives
2006-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 994 
In the House of Representatives, U. S.,

September 13, 2006
 
RESOLUTION 
Expressing the sense of the House of Representatives on the fifth anniversary of the terrorist attacks launched against the United States on September 11, 2001. 
 
 
Whereas on the morning of September 11, 2001, while Americans were attending to their daily routines, terrorists hijacked four civilian aircraft, crashing two of them into the towers of the World Trade Center in New York City and a third into the Pentagon outside Washington, D.C.; 
Whereas the heroic actions of the passengers and crew aboard United Flight 93 prevented it from being used as a weapon against America and ultimately led the terrorists to crash the aircraft into a rural field in Shanksville, Pennsylvania, killing all those aboard; 
Whereas nearly 3,000 innocent people were murdered in these attacks; 
Whereas the terrorist attacks were an act of war by al-Qaeda, its leadership and affiliates against the United States and the many peaceful, democratic nations of the world; 
Whereas by targeting symbols of American strength and prosperity, the attacks were intended to assail the principles, values and freedoms of the American people and to intimidate the Nation and its allies; 
Whereas when the gravest moments came that day, first responders and many ordinary citizens, relying on courage, instinct, and concern for their fellow man, rushed toward the flaming buildings in order to rescue the victims of the attacks; 
Whereas in the days subsequent to the brutal attacks on the Nation, the Government vowed never to be caught off guard again, to take the fight to the terrorists, and to take immediate measures to prepare and protect the Nation against a new type of faceless, inhuman, and amorphous enemy committed to the death and destruction of the American way of life; 
Whereas Congress passed, and the President signed, numerous laws to assist victims, combat the forces of terrorism, protect the Homeland and support the members of the Armed Forces who defend American interests at home and abroad, including the USA PATRIOT Act of 2001 and its 2006 reauthorization, the Homeland Security Act of 2002, the Enhanced Border Security and Visa Entry Reform Act of 2002, the Maritime Transportation Security Act of 2002, and the Intelligence Reform and Terrorism Prevention Act of 2004; 
Whereas the House of Representatives in the 109th Congress passed the Border Protection, Antiterrorism, and Illegal Immigration Control Act of 2005, the SAFE Port Act of 2006, and the 21st Century Emergency Communications Act of 2006; 
Whereas terrorist attacks that have occurred since September 11, 2001, in Egypt, India, Indonesia, Jordan, Spain, the United Kingdom and elsewhere, remind all Americans of the brutal intentions of the terrorists and the ever-present threat they pose to the principles of freedom; 
Whereas British authorities, in cooperation with United States and Pakistani officials, recently disrupted an airline terror plot to commit mass murder by blowing up civilian aircraft bound for the United States; 
Whereas Federal agencies, including those within the Intelligence Community, the Department of Justice, and the Department of Homeland Security, worked effectively with American allies to investigate and disrupt the airline terror plot and to implement appropriate security procedures in response to the plot; 
Whereas United States law enforcement and intelligence agencies and allies of the United States around the world have worked together to detect and disrupt terrorist networks and numerous terror plots since September 11, 2001, including a plan to attack targets on the west coast of the United States using hijacked aircraft in 2002, a plan to attack targets on the east coast of the United States using hijacked civilian aircraft in 2003, a plan to blow up apartment buildings in the United States in 2002, a plan to attack urban targets in the United Kingdom using explosives in 2004, a plan to attack Westerners in Karachi, Pakistan, in 2003, a plan to attack Heathrow Airport using hijacked aircraft in 2003, a plan to conduct large-scale bombings in the United Kingdom in 2004, a plan to attack ships in the Arabian Gulf in 2002, a plan to attack ships in the Straits of Hormuz in 2002, a plan to attack a United States tourist site outside the United States in 2003, a plan to attack Queen Alia Airport in Jordan in 2006, a plan to attack high-profile buildings in Ontario, Canada, in 2006, and a plan to attack an El Al aircraft in 2006; 
Whereas the Nation is indebted to the brave military, intelligence, and law enforcement personnel serving in Afghanistan, Iraq, and elsewhere who are on the front lines of the global war on terrorism; 
Whereas the Nation is safer than it was on September 11, 2001, but more must always be done because the terrorist threat is latently entrenched, nimble, resourceful, and dedicated to the murder of Americans and the destruction of freedom; and 
Whereas the passage of five years has not diminished the pain caused by the senseless loss of nearly 3,000 persons killed on September 11, 2001: Now, therefore, be it 
 
That it is the sense of the House of Representatives that the House of Representatives— 
(1)continues to recognize September 11 as a day to remember and mourn those who lost their lives that fateful day; 
(2)encourages Americans to make September 11 a day of national service; 
(3)extends its deepest sympathies to the spouses, children, mothers, fathers, and other loved ones of the victims of September 11, 2001; 
(4)honors the heroic actions of first responders, law enforcement personnel, State and local officials, volunteers, and others who aided the innocent victims and bravely risked their own lives and health following the September 11, 2001 attacks; 
(5)extends its deepest gratitude to military, intelligence and law enforcement personnel serving both at home and abroad in the global war on terrorism and for the sacrifices of their families and loved ones; 
(6)expresses its gratitude to all foreign nations and their citizens who have assisted and continue to assist the United States in the global war on terrorism; 
(7)vows that it will remain vigilant in efforts to provide the Federal Government with all the tools necessary to fight and win the global war on terrorism; and 
(8)reaffirms that the American people will never forget the tragedy of September 11, 2001, and the loss of innocent lives that day, will continue to fight the war on terrorism in their memory, and will never succumb to the cause of the terrorists. 
 
Karen L. HaasClerk.
